Citation Nr: 1012073	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  04-07 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to December 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida Regional 
Office (RO). 

The Veteran presented testimony at a Video Hearing in April 
2005.  While a transcript of that hearing has been associated 
with the claims file, the Veterans Law Judge who conducted 
that hearing is no longer employed at the Board.  VA 
regulations provide that the Veterans Law Judge who conducts 
a hearing must participate in the final determination of the 
claim.  38 C.F.R. § 20.707 (2009).  The Veteran was notified 
of his right to request another hearing before the Board.  In 
a February 2010 response, the Veteran did not state that he 
desired another hearing.

The Board remanded the Veteran's claim for additional 
development in March 2006.  The development ordered has been 
completed, and the case may proceed without prejudice to the 
Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The record contains medical evidence both that the Veteran 
suffers from PTSD and that the diagnosis of this disorder is 
based on his credible in-service stressors.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic.  Continuity is also required where a diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

To establish entitlement to service connection for PTSD a 
veteran must provide: medical evidence diagnosing PTSD; a 
link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Any diagnosis of PTSD must 
be made in accordance with 38 C.F.R. § 4.125, which requires 
that all psychiatric diagnoses conform to the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  Resolving 
reasonable doubt in the Veteran's favor, the Board concludes 
that service connection is appropriate for the reasons that 
follow.  

First, the Board acknowledges that a number of the Veteran's 
stressors have been sufficiently corroborated for purposes of 
his claim.  In this regard, the Veteran described coming 
under fire.  A letter from an individual with whom the 
Veteran served, supported the Veteran's contentions in the 
context of convoys in which the Veteran participated, and the 
Joint Services Records Research Center confirmed the base 
camp at which the Veteran would have been assigned in Vietnam 
received small arms and rocket fire.   

There is conflicting evidence as to whether the Veteran is 
now or has during the appeals period suffered from PTSD.  A 
VA psychologist in a September 2009 examination determined 
that the Veteran was not suffering from PTSD.  In fact, the 
examiner made no Axis I diagnosis whatsoever and assigned the 
Veteran a GAF Score of 75.  The examiner wrote that he did 
not diagnose the Veteran as suffering from PTSD because the 
results of his examination did not show that the Veteran was 
suffering from PTSD as contemplated by the DSM-IV.  

The examiner acknowledged the earlier diagnoses of PTSD that 
the Veteran had received, but he did not consider them to be 
persuasive.  The examiner identified three problems with 
these diagnoses: first, that these diagnoses were rendered in 
a clinical context, where different diagnostic guidelines 
apply; second, that these diagnoses were based predominately 
on the Veteran's subjective report of symptoms and not on an 
extensive mental status examination; and third, that the 
diagnoses were rendered by social workers and not by medical 
experts.

Despite the examiner's reservations, the Board is comfortable 
relying on these diagnoses in this case.  Specifically, while 
some diagnoses were rendered by social workers, there are 
also records of the Veteran's mental health treatment with VA 
psychiatrists or medical doctors in which his diagnosis was 
confirmed.  A May 2005 mental health clinic visit is 
representative of these records.  In that visit, a VA medical 
doctor conducted a mental status examination, diagnosed the 
Veteran as suffering from PTSD, and assigned a GAF score of 
52.  Records from June 2005 and April 2006 show similar 
findings.  

Given the competing diagnoses and resolving reasonable doubt 
in the Veteran's favor, the Board finds that the Veteran has 
received a diagnosis of PTSD that complies with the DSM-IV 
and is based on his credible in-service stressors.  
Accordingly, the Board concludes that service connection for 
PTSD is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 4.125.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

As the Board is taking an action favorable to the Veteran, 
there can be no possibility of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  An extended discussion of the 
duties to notify and assist is thus unnecessary.  



ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


